Title: From Hannah Phillips Cushing to Abigail Smith Adams, 14 March 1811
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My dear Friend
Scituate March 14th 1811

I will without delay thank you for the ind letter of the 5th, which was not received till yesterday. It has been my intention to ask after your health for some time, & that of your dear Sisters; My heart feels much for her sore bereavement, as her day is so may her strength be. To that great being in whom she confides I commend her, with her afflicted Husband. May he be more to them than sons or daughters. Do offer them my best regards & sympathy. How much sickness falls to the lot of my beloved Friend; if my presence could have cheere’d you how earnestly then do I wish to have been there; but the weather & roads have been such, that I have not even ventured out since the Sabbath after my return. However if our dwellings were as near each other as I heartily wish, all obstacles would have vanished between me & your sick chamber. The appointment of Mr Adams as the successor of my blessed Husband, gave me great joy. I know not that being I should have prefered. How events follow each other. My best Friend was successor to his Father, as Chief Justice. I hope & pray that he may not decline. My heart records your goodness in writing so often to me, without waiting for a reply. Next month may bring us together; it is a visit I contemplate upon with delight.
Mr Sumner passed last Friy night here, Elizas health was better. He came in a slay with Mrs Emily Phillips, & Mrs Paine, who brought her eldest daughter to stay a few weeks, & took home Sarah the second daughter who had been some time with us.
All my family are well & unite with me in affectionate regards to you & yours
Your Afflicted
H Cushing
21st
My beloved Friend
Just as I am writing my name the man who takes the Mail to Boston passed by, which has delayed this one week, as he only goes on Thursdays. Your letters always afford me great pleasure, & never more than when your Family are the principal subjects of them, except speaking of those happy beings that have passed away.
I have always considered the Office of a Judge of the U.S. preferable to any other, & do most heartily hope Mr Adams will accept of his appointment. Then he will be out of the Vortex of politics, I wish every one to think as highly of him as does your ever / AffectionateH C
